Citation Nr: 0312861	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  97-17 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by sleep disturbance to include as due to an 
undiagnosed illness.  

2.  Entitlement to service connection for a disorder 
manifested by night sweats to include as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for a disorder 
manifested by fatigue to include as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for a disorder 
manifested by irritability to include as due to an 
undiagnosed illness.  

5.  Entitlement to service connection for a disorder 
manifested by problems with concentration to include as due 
to an undiagnosed illness.  

6.  Entitlement to service connection for a disorder 
manifested by memory loss to include as due to an undiagnosed 
illness.  

7.  Entitlement to service connection for a disorder 
manifested by joint pain in hips to include as due to an 
undiagnosed illness.  

8.  Entitlement to service connection for birth defects of a 
child.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 1997, a 
statement of the case was issued in May 1997, and a 
substantive appeal was received in May 1997.  The veteran 
testified at a personal hearing at the RO in March 1997.  On 
a VA Form 9 which was received at the Board in May 1997, the 
veteran requested a personal hearing at his local RO before a 
member of the Board.  In October 2002, the veteran indicated 
that he was dropping his request for a hearing before a 
member of the Board.  

Although service connection for non-allergic rhinitis was 
also originally in appellate status, this benefit was granted 
by the RO in an August 1998 rating decision.  


REMAND

In November 2002, the Board sent a letter to the veteran 
informing him of certain provisions of the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA).  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The Board sent the VCAA letter to 
the veteran under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

In view of the Federal Circuit's holding, it now appears that 
appropriate VCAA notification must be accomplished at the RO. 

Accordingly, the case is hereby REMANDED for the following 
action:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App  183 (2002).

2.  The RO should then review the record 
and determine if any additional 
development is necessary (such as medical 
examinations, clarifications regarding 
recent examinations, etc.).  After 
undertaking any additional development 
which the RO may deem necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



